PRESENT: All the Justices

COMMONWEALTH OF VIRGINIA
                                                                     OPINION BY
v. Record No. 170122                                        JUSTICE S. BERNARD GOODWYN
                                                                     March 1, 2018
ERICA W. WILLIAMS


                 FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                         William N. Alexander II, Judge Designate

        In this appeal, we consider whether the circuit court erred by dismissing a petition to

remove an elected officer, pursuant to Code § 24.2-233, et seq., on the grounds that the petition

was not signed under penalty of perjury by a number of registered voters equal to ten percent of

the votes cast in the prior election for that office.

                                             BACKGROUND

        On May 6, 2016, voters of Montgomery County filed a petition in the Circuit Court of

Montgomery County to remove Erica W. Williams (Williams) from her elected position as Clerk

of that court (Petition). In a document entitled “Grounds for Removal,” the Petition alleged that

Williams had “neglected her duty, misused her office, or been incompetent in the performance of

her duties[,] and her neglect of duty, misuse of office, or incompetence in the performance of her

duties has had a material adverse effect upon the conduct of the office,” after Williams fired

approximately half of the personnel in the Clerk’s office due to their failure to support her 2015

reelection campaign.

        The Petition included 50 signatures of registered voters in Montgomery County who

signed “under penalty of perjury” that the statement, “you believe sufficient grounds exist under

Virginia law to remove Erica Williams from the office of Clerk of Court of Montgomery County,
Virginia,” is “true and correct.” The Petition also included over 1,800 signatures of registered

voters. 1 These voters did not sign under penalty of perjury.

        Pursuant to the terms of Code § 24.2-230, et seq. (the Removal Statutes), the circuit court

issued a rule to show cause why Williams should not be removed from her position as clerk.

        On October 3, 2016, by special appearance through counsel, Williams filed a motion to

quash the rule to show cause. She alleged that the Commonwealth 2 failed to comply with Code

§§ 24.2-233 and -235 on various grounds, including that only 50 people signed the Petition under

penalty of perjury, instead of the required ten percent of the total number of voters who voted in

the prior election.

        The circuit court held a hearing on October 17, 2016. Williams argued that the rule to

show cause should be quashed for the reasons stated in her motion, including that portions of the

Petition did not incorporate the Grounds for Removal, and that the 1,800 signatures on those

pages were not made under penalty of perjury. In response, the Commonwealth argued that only

one signature under penalty of perjury was required on the Petition according to an opinion of

the Attorney General, 1989 Op. Atty. Gen. Va. 221, 1989 Va. AG LEXIS 11 (Jan. 25, 1989). It

asserted that the signatures of ten percent of the registered voters did not need to be made under

penalty of perjury under Code § 24.2-233, and that a petition only needed to be signed under

penalty of perjury by those making it under Code § 24.2-235. Williams responded that the ten




        1
         Approximately 18,000 people voted in the prior election for clerk of the circuit court.
Code § 24.2-233 requires that a petition for removal of an officer “be signed by a number of
registered voters who reside within the jurisdiction of the officer equal to ten percent of the total
number of votes cast at the last election for the office that the officer holds.”
        2
          Although the process for removal of an elected officer begins with a petition for
removal signed by voters, pursuant to Code § 24.2-237, the “attorney for the Commonwealth
shall represent the Commonwealth in any trial under” the Removal Statutes.
                                                  2
percent of voters who sign the Petition under Code § 24.2-233 constitute the “petitioners” who

must sign the Petition under penalty of perjury under Code § 24.2-235.

       The circuit court issued an order, on October 26, 2016, regarding the motion to quash. It

found that, “[d]espite the use of different forms with different formats,” the Petition was a single

filing, and that the Petition set forth the grounds for removal with sufficient accuracy and detail

under Code § 24.2-233. However, the court granted the motion to quash and dismissed the

Petition “solely on the basis that the [P]etition was not signed by the petitioners under penalty of

perjury as required by Virginia Code § 24.2-235,” because “[a]ll of the petitioners did not sign

the [P]etition under penalty of perjury.”

       The Commonwealth appeals the granting of the motion to quash and the dismissal of the

Petition. The following assignment of error was granted:

       The Trial Court erred in dismissing a petition for removal of an elected official
       pursuant to Code Section 24.2-233 et seq. on the grounds that the entire ten
       percent of registered voters signing the petition must do so under penalty of
       perjury.

                                             ANALYSIS

       The Commonwealth argues that the circuit court erred by incorrectly merging the

separate requirements of Code § 24.2-233, which requires a removal petition to be signed by a

number of registered voters equal to ten percent of the votes cast in the prior election, and Code

§ 24.2-235, which requires that the removal petition be “signed by the person or persons making

it under penalty of perjury.” It claims that the Attorney General previously opined that these two

statutes serve two different purposes and do not require that the signatures needed to meet the ten

percent threshold be made under penalty of perjury, because the perjury signature requirement is

to protect the official against frivolous charges, whereas the ten percent signature requirement is

to ensure public credence in the removal petition. It contends that the General Assembly

                                                 3
acquiesced in the Attorney General’s interpretation of these statutes because it did not thereafter

make substantive changes to the statutes. 3

       The assignment of error addresses the circuit court’s interpretation of the Removal

Statutes. A potentially erroneous legal conclusion based on the interpretation of a statute

presents “a pure question of law which we review de novo.” Conyers v. Martial Arts World of

Richmond, Inc., 273 Va. 96, 104, 639 S.E.2d 174, 178 (2007).

       When the language of a statute is unambiguous, we are bound by the plain
       meaning of that language. Furthermore, we must give effect to the legislature’s
       intention as expressed by the language used unless a literal interpretation of the
       language would result in a manifest absurdity. If a statute is subject to more than
       one interpretation, we must apply the interpretation that will carry out the
       legislative intent behind the statute.

Id. (internal citations and quotation marks omitted).

       Furthermore, because “a proceeding to remove a public officer [is] ‘highly penal in

nature[,]’ . . . the statute [governing such a proceeding] must be strictly construed,” which means

that those seeking the removal of the elected official must comply fully with the statutory

requirements, and can neither add to nor subtract from those requirements. Commonwealth ex

rel. Davis v. Malbon, 195 Va. 368, 377, 78 S.E.2d 683, 688-89 (1953) (concluding that the

removal of an official could only be based on the grounds enumerated in the removal statutes);

see also 3232 Page Ave. Condo. Unit Owners Ass’n v. City of Va. Beach, 284 Va. 639, 645, 735

S.E.2d 672, 675 (2012) (explaining that eminent domain statutes are strictly construed, that

therefore “a locality must comply fully with the statutory requirements when attempting to




       3
        The General Assembly recodified the statutes governing the removal of public officers
in 1993 without making substantial changes to the language relied upon in the opinion of the
Attorney General. 1993 Acts ch. 641.
                                                 4
exercise this right,” and that the plain meaning of the statutes determined those statutory

requirements).

       Article 7 of Chapter 2 of Title 24.2 of the Code of Virginia provides the process for the

removal of “all elected or appointed Commonwealth, constitutional, and local officers, except

officers for whose removal the Constitution of Virginia specifically provides.” Code § 24.2-230.

Code § 24.2-233 specifically provides for the removal of elected officers by a circuit court in a

process initiated by petition:

               Upon petition, a circuit court may remove from office any elected officer
       or officer who has been appointed to fill an elective office, residing within the
       jurisdiction of the court:

                 1. For neglect of duty, misuse of office, or incompetence in the
                 performance of duties when that neglect of duty, misuse of office, or
                 incompetence in the performance of duties has a material adverse effect
                 upon the conduct of the office;

                                                ....

               The petition must be signed by a number of registered voters who reside
       within the jurisdiction of the officer equal to ten percent of the total number of
       votes cast at the last election for the office that the officer holds.

Code § 24.2-233 (emphases added). 4

       Code § 24.2-235 governs the procedure in the circuit court for the removal of an officer:

              A petition for the removal of an officer shall state with reasonable
       accuracy and detail the grounds or reasons for removal and shall be signed by the
       person or persons making it under penalties of perjury. . . .




       4
           In contrast, Code § 24.2-234 provides for the removal of an appointed officer:

       Any officer appointed to an office for a term established by law may be removed
       from office, under the provisions of § 24.2-233, upon a petition filed with the
       circuit court in whose jurisdiction the officer resides signed by the person or a
       majority of the members of the authority who appointed him, if the appointing
       person or authority is not given the unqualified power of removal.
                                                  5
                As soon as the petition is filed with the court, the court shall issue a rule
        requiring the officer to show cause why he should not be removed from office, the
        rule alleging in general terms the cause or causes for such removal. . . . Upon
        return of the rule duly executed, unless good cause is shown for a continuance or
        postponement to a later day in the term, the case shall be tried on the day named
        in the rule and take precedence over all other cases on the docket. If upon trial it
        is determined that the officer is subject to removal under the provisions of § 24.2-
        233, he shall be removed from office.

Code § 24.2-235 (emphasis added).

        The plain language of Code § 24.2-235 requires that a petition for removal under Code

§ 24.2-233 “be signed by the person or persons making it under penalties of perjury.” The only

actor described relative to a petition filed under Code § 24.2-233, and thus the only actor

“making” such a petition identified within the limits of the statutes, is the group who must sign

the petition, which is the “number of registered voters who reside within the jurisdiction of the

officer equal to ten percent of the total number of votes cast at the last election for the office that

the officer holds.” Reading Code §§ 24.2-233 and -235 together, we conclude that the text of the

statutes requires that the signatures of ten percent of the registered voters on a petition for the

removal of an elected officer must be signed under penalty of perjury.

        We recognize that Code § 24.2-235, which prescribes the procedure for removal of an

officer upon a petition filed under either Code §§ 24.2-233 or -234, provides for the signature of

the “person or persons” making a petition for removal. However, the use of the singular

“person” acknowledges that, under Code § 24.2-234, an appointed officer may be removed upon

a petition “signed by the person or a majority of the members of the authority who appointed

him.” (Emphasis added.) Code § 24.2-235 accordingly provides for the making of a petition by

one person, when that one person appointed an officer, as well as for the making of a petition by

multiple people, whether they are the majority of the members of the authority that appointed the




                                                   6
officer, or a number of registered voters equal to ten percent of votes cast in the last election for

the elected officer who is the subject of the removal petition. See Code §§ 24.2-233 or -234.

       We note that our holding in Johnson v. Woodard, 281 Va. 403, 707 S.E.2d 325 (2011),

did not address these distinctions in Code § 24.2-235 among those “making” a petition, nor did it

address the statutory requirements for the signing of a petition by those “making” the petition.

Those issues were not relevant to the resolution of that case. To the extent we implied a

distinction between the makers and signers of a petition in that case, see id. at 406, 707 S.E.2d at

326, such comments were dicta and do not control our decision here. Manu v. GEICO Cas. Co.,

293 Va. 371, 382, 798 S.E.2d 598, 604 (2017) (noting that a statement in an opinion was dicta

when the statement related to an issue the Court was not asked to decide).

       In deciding this matter, we have also given respectful consideration to the opinion of the

Attorney General concerning the interpretation of the predecessor statutes to Code §§ 24.2-233

and -235 (former Code §§ 24.1-79.5 and -79.7, respectively). 1989 Op. Atty. Gen. Va. 221,

1989 Va. AG LEXIS 11; Beck v. Shelton, 267 Va. 482, 492, 593 S.E.2d 195, 200 (2004) (“While

it is not binding on this Court, an Opinion of the Attorney General is entitled to due

consideration.”) (citation and internal quotation marks omitted). We recognize that, in that

opinion, the Attorney General concluded that “the language of [Code § 24.2-235] concerning the

person or persons making a removal petition refers to the person or persons responsible for

drafting the statement of the grounds for removal,” and that “registered voters who sign a

removal petition are not required to do so under penalties of perjury.” 1989 Va. AG LEXIS 11,

at *8-9. However, we are not bound to follow this interpretation, and do not find the Attorney

General’s interpretation persuasive in this instance concerning the requirements of Code §§ 24.2-

233 and -235.



                                                  7
       We conclude that the Attorney General opinion did not strictly limit its analysis to the

language of the Removal Statutes, because the Attorney General distinguished between those

who sign a petition for the removal of an elected officer and those who draft the statement of the

grounds for removal that is part of such a petition, but the statutes contain no such distinction.

See, e.g., Williams v. Augusta Cty. Sch. Bd., 248 Va. 124, 127-28, 445 S.E.2d 118, 120 (1994)

(finding unpersuasive opinions of the Attorney General concerning the interpretation of a statute

when they did not address subsequent statutory amendments and recodifications, and proceeding

to interpret a statute according to its language). Instead, the statutes describe one petition that

“shall . . . detail the grounds or reasons for removal and shall be signed by the person or persons

making it under penalties of perjury.” Code § 24.2-235. There is no statutory support for the

proposition that a petition can be “made” by anyone other than the individuals identified in Code

§§ 24.2-233 and -234.

       Moreover, to the extent that the General Assembly may have acquiesced in the Attorney

General’s opinion by not making substantive changes to the Removal Statutes when it recodified

them in 1993, any such acquiescence does not override the plain language of the statutes. See,

e.g., Hampton Rds. Sanitation Dist. Comm’n v. City of Chesapeake, 218 Va. 696, 701-02, 240

S.E.2d 819, 822-23 (1978) (noting that it was unnecessary to resort to alleged legislative

acquiescence when a statute was unambiguous).

                                            CONCLUSION

       The Petition failed to comply with the requirement dictated by the text of Code §§ 24.2-

233 and -235 that the signatures of petitioners, who are registered voters equal to ten percent of

the votes cast in the last election, be made under penalty of perjury. The circuit court did not err




                                                  8
by granting the motion to quash the rule to show cause and dismissing the Petition. Accordingly,

we affirm the judgment of the circuit court.

                                                                                          Affirmed.



JUSTICE McCULLOUGH, with whom JUSTICE POWELL JOINS, dissenting.

       Virginia has long been blessed with many talented and conscientious officials who ably

labor for the public good. Human fallenness being what it is, however, accountability

mechanisms are necessary to protect Virginians in the rare instances when their public officials

go astray. Because I disagree with the majority’s interpretation of the applicable statutes, and

because I fear that the majority’s interpretation will have baleful consequences on the

accountability of our public officials, I respectfully dissent.

       For the majority, the act of signing the petition means that the signer is also a “maker” of

the petition. First, as to the “making” of the petition, Code § 24.2-235 provides that

                       A petition for the removal of an officer shall state with
               reasonable accuracy and detail the grounds or reasons for removal
               and shall be signed by the person or persons making it under
               penalties of perjury.

The persons making the petition are the moving parties behind the petition, those who have

crafted or made the allegations in the petition for removal. They must sign it under penalty of

perjury.

       Second, obviously recognizing that a few disappointed partisans or malcontents should

not disrupt the smooth functioning of government, the General Assembly requires that the

persons making the petition obtain support in the form of signatures before a court will inquire

into the alleged malfeasance of the elected or appointed official. Code § 24.2-233 provides that




                                                   9
                       The petition must be signed by a number of registered voters who
               reside within the jurisdiction of the officer equal to ten percent of the total
               number of votes cast at the last election for the office that the officer
               holds.

This signature requirement could not be more plain. It says nothing about signing under penalty

of perjury. The majority erroneously imports that requirement, as it exists only in the language

of Code § 24.2-235, into Code § 24.2-233.

       The majority’s interpretation renders the phrase “by the person or persons making it”

entirely superfluous. Under the majority’s reading, Code § 24.2-235 means, with that language

stricken:

               A petition for the removal of an officer shall state with reasonable
               accuracy and detail the grounds or reasons for removal and shall be
               signed by the person or persons making it under penalties of
               perjury.

We ordinarily resist a construction of the statutes that would render a portion of the statute

superfluous. “Words in a statute should be interpreted, if possible, to avoid rendering words

superfluous.” Cook v. Commonwealth, 268 Va. 111, 114, 597 S.E.2d 84, 86 (2004) (collecting

cases). This is so because, as we have long recognized, we must assume that in enacting

legislation, “the [General Assembly] did not intend to do a vain and useless thing.” Williams v.

Commonwealth, 190 Va. 280, 293, 56 S.E.2d 537, 543 (1949). Similarly, we regularly reject

invitations to “read into [a] statute language that is not there,” because of the long-established

rule that “[c]ourts cannot add language to [a] statute the General Assembly has not seen fit to

include.” Wakole v. Barber, 283 Va. 488, 495-96, 722 S.E.2d 238, 242 (2012) (quoting Jackson

v. Fidelity & Deposit Co., 269 Va. 303, 313, 608 S.E.2d 901, 906 (2005)); see also Holsapple v.

Commonwealth, 266 Va. 593, 599, 587 S.E.2d 561, 564-65 (2003) (same). In addition, we have




                                                 10
acknowledged on many occasions that “when the General Assembly has used specific language

in one instance, but omits that language or uses different language when addressing a similar

subject elsewhere in the Code, we must presume that the difference in the choice of language

was intentional.” RGR, LLC v. Settle, 288 Va. 260, 295, 764 S.E.2d 8, 28-29 (2014) (quoting

Zinone v. Lee's Crossing Homeowners Ass’n, 282 Va. 330, 337, 714 S.E.2d 922, 925 (2011)).

       Read together then, and applying the interpretive principles noted above, Code §

24.2-235 requires the persons making the petition to state with some precision the grounds for

removal of an appointed or elected official, and sign the petition under penalty of perjury. The

persons making the petition must then obtain the number of signatures required under Code §

24.2-233 to ensure that the petition is not devoid of support in the population of that jurisdiction.

In this reading, the “under penalty of perjury” signing requirement, which appears only in the

statute addressing the making of the petition, Code § 24.2-235, is not read into or otherwise

imported into Code § 24.2-233, which addresses only the number of signatures of registered

voters that the makers of the petition need to obtain as a prerequisite of filing the petition so that

a court may consider it.

       It is hard to believe that the General Assembly was unaware of the practical difficulties of

recalling an elected or appointed official. First, the makers of the petition must step forward and

allege what the public official has done. These individuals are subject to a perjury prosecution

for any lies or fabrications. Perjury is no small matter. It constitutes a Class 5 felony, Code §

18.2-434, punishable by up to 10 years in prison. See Code § 18.2-10(e). Then those persons

who are seeking the removal of the public official must obtain a large number of signatures,




                                                  11
which is no easy feat. ∗ Although the number of signatures in rural counties may be smaller

owing to a smaller population, limited population density presents its own set of challenges.

Furthermore, in obtaining the required number of signatures success only means a hearing, it

does not necessarily mean that removal of the official will result.

       As a practical matter, few citizens closely follow the actions of their local elected

officials. Ten percent of the number of citizens who voted at the last election might be willing to

sign a petition if they become persuaded that a court needs to inquire into plausible allegations of

malfeasance or incompetence leveled by what appears to them to be concerned citizens. Asking

these persons, most of whom will know nothing about the particular allegations raised, to sign

under penalty of perjury will act as a significant deterrent to garnering the necessary number of

signatures. I fear that grafting a requirement into Code § 24.2-233 that signatories consisting of

ten percent of the votes cast sign under penalty of perjury will present an insurmountable

obstacle for the recall of wayward officials. In turn, the lessened fear of accountability may

increase the temptation to misbehave.

       Finally, if the persons making the petition are properly understood to be those who have

crafted the allegations of misconduct, it is realistic to believe the “persons making” the petition

could be charged with perjury when they make willfully false allegations in the petition. But it is

completely unrealistic to expect thousands or even tens of thousands of citizens who have signed




       ∗  According to figures drawn from the State Board of Elections’ website, the following
total votes were cast in the most populous counties in Virginia for the most recent elections for
Clerk of Court (the position at issue in this case): 180,706 votes (Fairfax County, 2015); 25,794
votes (Prince William County, 2017); 35,558 votes (Virginia Beach City, 2011); 64,797 votes
(Loudoun County, 2015); and 57,898 votes (Chesterfield County, 2015). In those jurisdictions,
for example, a petition for removal would require 18,071 signatures, 2,579 signatures, 3,556
signatures, 6,480 signatures, and 5,790 signatures, respectively – all under penalty of perjury
under the majority’s gloss on the statutes.
                                                 12
a petition for removal to be prosecuted for perjury if the allegations in the petition turn out to be

false. If that is a fanciful prospect, then, it is fair to ask, exactly what is the point of making the

residents of the county who are not the instigators or “persons making” the petition sign it under

penalty of perjury?

        In my view, the Attorney General’s longstanding construction of the statute was the

correct one, and I would adhere to it.




                                                   13